Citation Nr: 1635330	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder. 

2.  Entitlement to an initial compensable rating for a compression fracture at L1-L2


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training from March 1976 to July 1976 and served on active duty from July 1978 to June 1979, with additional periods of active duty for training and inactive duty for training from August 1982 to August 1983 while a member of the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2015, the Veteran did attend a scheduled video-conference hearing before the Board.  The Board considers this hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

	Psychiatric Disorder

The Veteran's claim of entitlement to service connection for bipolar disorder was denied in a June 1999 rating decision.  The Veteran did not file an appeal to the Board of that denial.  

The AOJ addressed this case as a finally decided claim requiring new and material evidence to reopen.  Evidence first added to the record since the June 1999 rating decision includes service department records (the Veteran's service personnel records) that relate to an unestablished fact necessary to substantiate his claim for a psychiatric disability.  As such, this case falls under 38 C.F.R. § 3.156(c) and reopening is not required.  Rather, the claim must be reconsidered.  

The basis of the RO's June 1999 denial was that there was no evidence that bipolar disorder was incurred in or aggravated by military service.  

The Veteran's service personnel records indicate he received informal counseling beginning October 1978 until his discharge in June 1979.  An October 1978 personnel record noted that the Veteran failed to report.  According to a December 1978 personnel record, the Veteran missed two morning formations and was counseled on future behavior.  A March 1979 report of informal counseling noted the Veteran was absent from his duty station and did not show improvement from prior counseling.  The Veteran was counseled in April 1979 for poor personal hygiene and inability to manage personal finances.  In May 1979 he was found to have failed to clean his air mattress, spoon, and clothing as instructed, and again in May 1979 was repeatedly unshaven at morning formation.  In a May 1979 letter, the Veteran was recommended for separation from service for poor military bearing and undependability that required constant supervision.  A June 1979 service personnel record indicated the Veteran was discharged from active service for failing to maintain acceptable standards for retention.  

In connection with VA treatment from May 2003 to September 2003, the Veteran was noted to have a history of bipolar disorder and substance abuse.  A July 2003 VA inpatient treatment record indicated the Veteran was diagnosed with bipolar disorder in 1995.  In an October 2010 notice of disagreement, the Veteran reported receiving treatment for bipolar disorder for about 20 years.  

In an April 2011 VA treatment record, the Veteran reported bipolar disorder for more than 16 years and a history of drinking alcohol since the age of 18, to include consumption of about one fifth of bourbon per day in active service.  The Veteran further reported childhood abuse by his stepfather and a history of smoking cigarettes since age 14.  He noted that he received Social Security Administration (SSA) disability benefits for his back and bipolar disorder since 1996 and that he was treated by private mental health providers.  The VA treatment provider indicated that the Veteran served as a truck driver and scout in the Army and reported no participation in combat or mistreatment in service.  The VA treatment provider found the Veteran had a complicated situation with narcotic and alcohol abuse, bipolar disorder, and posttraumatic stress disorder (PTSD) based on a childhood history of abuse.

The Board finds the Veteran's service personnel records and July 2011 VA treatment record to be new and material, as the records are not cumulative or redundant of evidence previously of record and they support a previously unestablished element that the Veteran's bipolar disorder was incurred in service.  Specifically, the personnel records and July 2011 VA treatment record relate to the onset of symptoms in active service.  Because the service department records are new and material evidence in this case, VA must reconsider the claim.  Prior to such adjudication, additional development, and hence, a remand, is necessary.

In an April 2011 VA treatment record, the Veteran reported ongoing treatment from private mental health providers for bipolar disorder and that he was in receipt of Social Security Administration (SSA) benefits, in part, due to bipolar disorder.  The does not show that the Veteran's SSA records have been requested or obtained.  Since records in possession of the SSA could be supportive of the claims on appeal, further development to obtain such documentation is in order. 

In light of the medical evidence confirming that the Veteran has a diagnosis of bipolar disorder, personnel records noting multiple informal counseling sessions, and an April 2011 VA treatment record indicating the Veteran had complex psychiatric history of narcotic and alcohol abuse, bipolar disorder, and PTSD with reported substance abuse in active service, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine if he has a current psychiatric disorder that had onset during or was caused by his active service.  


	Compression Fracture at L1-L2

In the September 2010 rating decision on appeal, service connection was granted for a compression fracture at L1-L2, rated non-compensable and effective April 5, 2010.  The Veteran disagreed with the assigned rating.

In an April 2010 VA examination report, the Veteran stated that he fell during basic training and was given a temporary medical profile for a back strain that was aggravated by carrying heavy loads in active service.  He indicated that his low back pain recurred about one year after separation from service, a 2003 fall was notable for fractures at L1-L2, and that he currently had radiating pain down the left leg.  The examiner noted a medical history of changes in disc protrusions at L1-L2, L2-L3, L3-L4, L4-L5, L5-S1, and T12-L1 in 2007 and 2010.  Upon examination, the examiner found evidence of decreased motion, stiffness, weakness, spasms, and pain in the low back to left leg, with normal gait, lumbar flattening, lumbar lordosis, guarding, and positive straight leg raise on the left.  The examiner measured active range of motion of 48 degrees forward flexion, 16 degrees extension, 23 degrees right lateral flexion, 22 degrees left lateral flexion, and 25 degrees bilateral rotation, with no additional limitation of motion due to pain or upon repetition.   

The examiner diagnosed vertebral body fractures at L1 and L2 that resulted in 10 percent loss of height, herniated nucleus pulposus (at T12-L1, L1-L2, L2-L3, L3-L4, L4-L5, and L5-S1), facet arthropathy, and chronic low back pain.  The examiner concluded that the current compression fracture at L1-L2 was at least as likely as not caused by the in-service back injury.  The examiner opined that 50 percent of the Veteran's current disability was caused by herniated nucleus pulposus but that herniated nucleus pulposus was not related to the in-service back injury because there was documented evidence that the condition developed after 2003.  The examiner further opined that 20 percent of facet arthropathy and spondylosis of the lumbosacral spine were due to the in-service back injury and 80 percent was caused by non-service connected causes of the current back disability, to include the 2003 fall, obesity, and the natural progression of the disease.   

In a September 2010 VA addendum opinion, the examiner concluded that the Veteran's herniated nucleus pulposus caused the Veteran's limited motion of the spine.  The examiner did not provide a rationale in support of the opinion.

An October 2010 private treatment record indicated the Veteran had degenerative disc disease of the lumbar spine.

A June 2014 VA examination report diagnosed degenerative joint disease, intervertebral disc syndrome (IVDS), left-sided disc herniation at L4-L5, and mechanical low back pain syndrome.  The examiner reported findings of back symptoms and associated radiculopathy.  

The examiner noted that the Veteran was service-connected for a mechanical low back strain with osteoarthritis, probable sacroiliitis, and spondylosis of the lumbar spine and opined that the current scientific literature did not support a finding that the in-service back injury resulted in a current back disability.  The examiner concluded that it was less likely than not that the Veteran's current back pain was related to his service-connected back injury since the medical literature did not support a finding that the Veteran's in-service back injury was related to his current low back disorder.  The examiner explained that the etiology of the Veteran's back pain was likely multifactorial because the pain that was more intense than what was normally expected for the disability and was more likely than not attributable to non-anatomic psychiatric disabilities and alcohol use.

The Board finds the Veteran's appeal must be remanded for another VA examination that adequately addresses all potentially applicable rating criteria.  In this regard, the Board notes that the June 2014 examiner diagnosed degenerative joint disease, intervertebral disc syndrome (IVDS), left-sided disc herniation at L4-L5, and mechanical low back pain syndrome but did not provide an opinion as to whether these disorders were associated with the service-connected L1-L2 compression fracture.  The Board also notes that the June 2014 examiner based the opinion that a current back disability was not related to an in-service injury on the premise that the Veteran's service-connected back disability was mechanical low back strain with osteoarthritis, probable sacroiliitis, and spondylosis, rather than a compression fracture at L1-L2.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Further, an additional opinion is warranted to ascertain the level of impairment caused by the service-connected back disability that accounts for all symptoms that may be attributed to the service-connected compression fracture at L1-L2.  Specifically, the etiology of the Veteran's radiculopathy, guarding of the thoracolumbar spine resulting in abnormal gait, incapacitating episodes due to IVDS, and functional effects on the Veteran's daily activities were not addressed by the June 2014 VA examiner.  

Finally, the Board notes that the June 2014 examiner's opinion that back pain was unrelated to the service-connected compression fracture at L1-L2 did not address the April 2010 examiner's determination that 20 percent of facet arthropathy and spondylosis of the lumbosacral spine was related to the service-connected back injury.  The Board also finds the April 2010 examiner's conclusion that 50 percent of the current disability was related to non-service connected herniated nucleus pulposus to be unclear as to whether the remaining 50 percent of the current disability was related to the service-connected compression fracture at L1-L2.  The Board finds that the subsequent VA opinion must clarify the extent of disability caused by the Veteran's service-connected back disability.

Moreover, in light of the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016), an additional VA examination is warranted to determine the extent of limitation of motion due to pain on both active and passive motion and in weight-bearing and non weight-bearing as specified in 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative requesting that he identify all VA and other providers of treatment for his psychiatric disorder and/or his back disorder and then assist the Veteran in obtaining any such outstanding treatment records and associate such records with the claims file.  

2.  Obtain a copy of any SSA decision and supporting medical records regarding any claim for disability benefits by the Veteran and associate the obtained decision and records with the claims file.  

3.  Then, ensure that Veteran is scheduled for a VA examination with regard to his psychiatric disorder.  The examiner must review the claims file, including the service personnel records and service treatment, in conjunction with the examination.  The examiner must address the following:  

(a)  Identify all psychiatric disorders that the Veteran has had since service.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder, to include bipolar disorder, had onset during or was caused by the Veteran's active service.  The examiner must support any conclusion reached with a rationale.  The examiner must also discuss the significance of the information in the service personnel records service personnel records documenting that in 1978 - 1979 the Veteran received counseling, missed morning formations, did not show improvement with counseling, had poor hygiene, was unable to manage personal finances, failed to clean his personal effects, repeatedly reported to formation unshaven, and eventually was recommended for separation for poor military bearing and undependability that required constant supervision

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Then ensure that the Veteran is scheduled for an examination of his spine.  Such examination must include range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  

The examiner must provide an opinion as to whether it is at least as likely as not that any radiculopathy, intervertebral disc syndrome, and/or guarding of the thoracolumbar spine resulting in abnormal gait is related to the service-connected compression fracture at L1-L2.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the April 2010 VA examination report, in which the examiner opined that 20 percent of facet arthropathy and spondylosis of the lumbosacral spine was due to the in-service back injury and 50 percent of the current disability was caused by non-service-connected herniated nucleus pulposus, and the June 2014 VA examination report, in which the examiner opined that current back pain was unrelated to the service-connected back disability.  The examiner must support any conclusion reached with a rationale.  

4.  Then, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto prior to returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




